Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Request for Continued Examination filed on December 6, 2021 has been accepted and entered.
The Amendment filed on December 6, 2021 has been accepted and entered.
Claim Objections
Claims 1, 6 and 7 are objected to because of the following informalities:  
Claim 6 recites “the measurement mechanism” in line 1 of the claim. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites “the radiation field” in line 7 of the claim. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites “impinging upon target anode” but should read --impinging upon a target anode-- to correct a typographical error.
Claims 1 and 6 are amended, however, the claims, as amended are missing limitations and are inconsistent with the claims filed on March 23, 2021.
For example, claim 1 currently recites “an x-ray source target” in line 3 of the claim, however, claim 1 previous recited “an electronic source target.” Current claim 1 does not strikethrough or have “electronic” in the amended portion of the claim.
Further claim 1 recites “geometric variations in the location of ion beam upon target anode” in lines 6-7 of the claim. Previous claim 1 recited “geometric variations in the position of said radiation emitting region
Claim 1 also recites “at least three reference detectors aligned,” however previous claim 1 recites “at least three reference detectors align.” It is unclear if there is an amendment to the claim or if there is a typographical error.
Claim 6 recites “equidistant from an electronic radiation source to correct for geometric variations.” Again, it is unclear if the current amendment to the claim intended to delete the missing limitation or to include it in the current amendments.
The balance of claims are objected to for being dependent upon an already objected claim.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: measurement compensation mechanism in claim 1.
Under the first prong of the three prong test, the claim limitation “measurement compensation mechanism” is a substitute for means and is a generic placeholder for performing the claimed function.  
Under the second prong of the three prong test, the measurement compensation mechanism is modified by a function for compensating for geometric variations in a plurality of azimuthal distributions of radiation intensities of an x-ray source target. Thus, the means or mechanism is modified by a function.
Under the third prong of the three prong test, the mechanism is not modified by sufficient structure, material for performing the claimed function.  The claim does not recite structure for performing the “compensating” function of the claim.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “a measurement compensation mechanism (which has been interpreted as a generic placeholder/means) for an electronic radiation source-based borehole logging tool that compensates for geometric variations in a plurality of azimuthal distributions of radiation intensities of an x-ray source target. The specification does not describe the structure that corresponds to the mechanism for compensating for geometric variations in a plurality of azimuthal distributions of radiation intensities of an x-ray source target. The specification does not provide any guidance on what structure could perform the compensation function.
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a compensation mechanism for compensating for geometric variations in a plurality of azimuthal distributions of radiation intensities of an x-ray source target, but does not teach the structure that is capable of performing the claimed function in the specification. When a description of the structure, material or act for a § 112(f) limitation is not provided or is not sufficient to perform the entire claimed function, or no association between the structure and the claimed function can be found in the specification, the written description fails to clearly define the boundaries of the claim.
Claim 6 recites “a source target” in line 7, however “an electronic x-ray source target” was already defined in lines 3-4 of the claim. It is unclear if this is making reference to the source target in line 4 or is defining a new source target.
Claim 6 recites “the location of ion-beam impinging upon target anode,” in line 8-9 of the claim. It is unclear where the ion beam is located as the location has not been defined.  
Claim 7 recites “an x-ray source” however claim 6 defines “an electronic x-ray source” in line 2 of the claim. It is unclear if the x-ray source of claim 7 is further defining the x-ray source of claim 6 or is making reference to a different x-ray source.


Response to Arguments
Applicant has presented arguments in the Remarks filed on December 6, 2021. In view of the amendments to the claims, the previous rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made (see above).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US10,208,587- see figure 4.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE S. KIM whose telephone number is (571)272-8458. The examiner can normally be reached M-F 8am-4:30pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTINE S. KIM/Primary Examiner, Art Unit 2884